1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA

10

11       NOE C. VILLARREAL,                                        Case No. 1:18-cv-00632-LJO-SKO (PC)

12                           Plaintiff,                            ORDER TO SHOW CAUSE WHY THE
                                                                   ACTION SHOULD NOT BE DISMISSED
13             v.
                                                                   FOR PLAINTIFF'S FAILURE TO
14       SUPERIOR COURT, MERCED                                    COMPLY WITH THE COURT’S ORDER
         COUNTY, et al.,
15                                                                 (Docs. 9, 17)
                             Defendants.
16                                                                 TWENTY-ONE (21) DAY DEADLINE
17

18            Plaintiff, Noe C. Villarreal, is a state prisoner proceeding pro se in this civil rights action
19   pursuant to 42 U.S.C. ' 1983. As noted in the First Order granting Leave to Amend (“First
20   Order”), Plaintiff complains of being unlawfully, falsely imprisoned/kidnapped. (See Docs. 1, 3,
21   6.) The only defendants he names in this action are Merced County District Attorneys, Merced
22   County Judge Williams Ivey, Attorneys “Howard R.” and “Ramnik, S.” and the Merced County
23   Superior Court. (Id.) As also noted in the First Order, it is difficult to discern whether Plaintiff
24   wishes to pursue this as a second/successive habeas petition,1 or as a civil rights action under 42
25   U.S.C. § 1983.
26
27
     1
      Plaintiff identifies three prior lawsuits he filed while incarcerated, which all appear to be habeas petitions. (See
28   Doc. 1, p. 2.)
                                                                  1
1           Although Plaintiff was provided with: 1) the form complaints for both types of actions; 2)

2    leave to file an amended complaint on the form that correlates with the action he intends to pursue

3    here; and 3) information pertaining to the differences in filing fees between each type of action,

4    he has filed neither a habeas petition, nor a civil rights complaint. Instead, Plaintiff filed a

5    document titled as an “Amended Civil Rights Complaint,” which consists simply of a cover page

6    setting forth a list of attached exhibits. (Doc. 9.) Plaintiff then filed two more documents, which

7    contain additional exhibits—all of which appear to be documents from Plaintiff’s state court

8    proceedings. (See Docs. 15, 16.)

9           As noted in the Second Order Granting Leave to Amend (“Second Order”), (Doc. 17),

10   none of these filings constitute an actual amended complaint. On April 15, 2019, Plaintiff was

11   provided one final opportunity to file an amended complaint on the form that correlates with the

12   action he intends to pursue in this court. (Id.) Plaintiff was twice cautioned in the Second Order

13   that if he again failed to file an amended complaint on one of the forms provided, the Court would

14   recommend that this action be dismissed based on Plaintiff’s failure to obey the Court’s orders.

15   (Id., at pp. 2, 8.) Plaintiff has nonetheless failed to file a response to the Second Order Granting

16   Leave to Amend.

17          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or

18   of a party to comply with . . . any order of the Court may be grounds for the imposition by the

19   Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.

20   “District courts have inherent power to control their dockets,” and in exercising that power, a

21   court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of

22   Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,

23   based on a party’s failure to prosecute an action or failure to obey a court order, or failure to

24   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

25   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

26   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

27   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

28   prosecute and to comply with local rules). Despite having been granted multiple opportunities,
                                                         2
1    Plaintiff has not complied with the Court’s orders and has failed to file an amended complaint on

2    either form provided, thereby warranting dismissal.

3             Based on the foregoing, Plaintiff is ORDERED to show cause within twenty-one (21)

4    days of the date of service of this order why the action should not be dismissed with prejudice for

5    his failure to comply with the Court’s orders.

6
     IT IS SO ORDERED.
7

8    Dated:     June 10, 2019                                    /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       3
